Citation Nr: 1710826	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a limitation of left knee flexion prior to April 6, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1979 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a January 2015 decision, the Board denied entitlement to a rating in excess of 10 percent for a limitation of left knee flexion under Diagnostic Code 5260.  The Board granted entitlement to a separate 10 percent rating for limitation of left knee extension under Diagnostic Code 5261, as well as a temporary total rating pursuant to 38 C.F.R. § 4.30 based on left knee surgery performed on July 12, 2006.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a December 2015 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacating that portion of the January 2015 Board decision denying a rating in excess of 10 percent for limitation of left knee flexion and remanding the matter for further proceedings consistent with the Joint Motion.  The Court did not disturb the Board's findings that the Veteran was entitled to a separate 10 percent rating for a limitation of left knee extension and a temporary total rating pursuant to 38 C.F.R. § 4.30.  

The Board remanded this issue in July 2016 for consideration of additional evidence by the AOJ, at the request of the Veteran. 

In an October 2016 rating decision VA assigned a 100 percent rating for post operative residuals of a total left knee replacement effective April 6, 2009, and a 30 percent rating effective June 1, 2010. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The Veteran claims entitlement to a rating in excess of 10 percent for his left knee disability prior to April 6, 2009.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

In a November 2001 rating decision service connection was granted for residuals of a left knee chondroplasty, with traumatic arthritis, a 10 percent rating was assigned.  A February 2003 rating decision assigned an effective date of October 1, 2002.  The  appellant did not thereafter perfect an appeal to that rating decision.  As such, these rating decisions are final.

In July 2006, the Veteran underwent a partial knee replacement at a private facility without complication.  From March to May 2007, he was enrolled in private physical therapy where he complained of left knee weakness and poor endurance.  January 2008 private medical records reflect that the Veteran continued to have anterolateral left knee pain, and the appellant reported an episode of the joint "giving way" with increased knee pain.  Rest and analgesics reportedly provided some relief.  Clinical examination showed pain to palpation over the lateral joint line.  The examiner commented the physical examination was normal with satisfactory range of motion and stability.  X-rays were within normal limits.  The examiner diagnosed left knee pain and noted that an internal derangement cannot be ruled out.  

The Veteran filed his current claim of entitlement to an increased rating for his left knee disorder on January 16, 2009.  Under 38 C.F.R. § 3.400 (o)(2), the effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided that the application for an increase is received within one year from such date of such an increase.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110 (a), (b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1 (r).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1 (p); 3.155. 

The claim before the Board was filed on January 16, 2009.  Hence, if an increase in the level of the appellant's left knee disorder was first factually ascertainable worsening during the year prior to January 16, 2009, then any increased rating would be effective from that date.  Otherwise, the effective date will be the date of claim or the date entitlement arose.  38 C.F.R. § 3.400.

The Veteran was provided VA examinations in connection with his service-connected left knee disorder in February 2009 and March 2016.  While an examination does not become stale after any arbitrary amount of time, the duty to get a new examination is triggered when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

Further, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the file reveals that the previous VA examination reports each include one set of range of motion findings, only tested the left knee and do not specify whether such testing was taken during active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding relevant VA or private treatment records dated since January 2008.  If the Veteran identifies any such outstanding records, then make arrangements to obtain them.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination, with an orthopedist, to address the severity of his left knee disability.  Provide the physician examiner with access to the Veteran's electronic VBMS file, Virtual VA file, physical claims file, and a copy of this remand.  The physician examiner is to conduct a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any left knee disability.  A complete rationale for any opinions expressed must be provided.  All indicated tests must be performed.

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  During the course of the examination, the physician examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for each knee.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also review each of the prior VA examinations since 2008 as well as all private treatment records.  The examiner must then attempt to provide a retrospective opinion addressing the nature and extent of any restriction in the Veteran's passive range of motion, weight-bearing range of motion, and non-weight-bearing motion for each prior VA examination.  

The physician examiner must further inquire as to periods of flare-ups, including their frequency, severity, and duration, and to what extent the Veteran experiences additional functional loss during such flare-ups. 

Following a review of the Veteran's private records, to specifically include July 2006 partial and March 2009 total knee replacement procedures, the examiner must compare the two procedures, and describe each.  The examiner must then offer an opinion addressing the level of disability following after each.  The examiner should also note anything about this Veteran's left knee disability that presents an unusual or exceptional case, i.e., something that would not be normally expected following these respective procedures.

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documented their consideration of all VBMS and Virtual VA records.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  The RO must then readjudicate the claim.  In so doing the RO must specifically address ALL applicable Diagnostic Codes for knee disabilities for the entire period on appeal.  The applicability of: 

* Diagnostic Code 5055 (knee replacement, prosthesis), 
* Diagnostic Code 5257 (recurrent subluxation or lateral instability), 
* Diagnostic Code 5258 (dislocated semilunar cartilage), 
* Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), 
* Diagnostic Code 5260 (limitation of flexion), 
* Diagnostic Code 5261 (limitation of extension),
* Diagnostic Code 5262 (impairment of the tibia and fibula), 
* and Diagnostic Code 5263 (genu recurvatum) 

MUST each be considered and discussed.  

The RO is directed to consider the decision issued in Hudgens v. Gibson, 26 Vet.App. 558, 560 (2014).  If any decision is adverse to the Veteran, issue a supplement statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

